339 S.W.2d 940 (1960)
Ann Doris SOMERVILLE, Appellant,
v.
John W. SOMERVILLE, Appellee.
Court of Appeals of Kentucky.
November 4, 1960.
D. Bernard Coughlin, Maysville, Leslie W. Morris, Marion Rider, Frankfort, for appellant.
Eugene C. Royse, Maysville, for appellee.
BIRD, Chief Justice.
Ann Doris Somerville moved to modify that portion of a divorce judgment which fixed alimony, maintenance, custody and periods of visitation.
The trial court granted some modifications making the judgment more favorable to her. However, she is not satisfied and appeals from the order of modification. Her former husband is also dissatisfied and he cross-appeals. This matter has previously been before this Court. Somerville v. Somerville, Ky., 306 S.W.2d 301.
The trial court is vested with broad discretion in matters of this kind and this Court will not interfere unless that discretion is abused. Renfro v. Renfro, Ky., 291 S.W.2d 46; Wilkey v. Glisson, Ky., 303 S.W.2d 266; Meek v. Meek, Ky., 338 S.W.2d 398.
Our examination of the record reveals no abuse of discretion. The judgment is therefore affirmed on appeal and on cross-appeal.